PER CURIAM.
Appellant was convicted of a robbery which occurred outside a beer joint in Bay County, Florida. The robbery victim was somewhat inebriated at the time and had been sent home by the barmaid. Appellant also had been inside the tavern and left at about the same time as the victim. The evidence of guilt is clear, including eyewitness testimony that appellant was observed going through the victim’s pockets as the latter lay on the ground. The principal question raised on appeal relates to the admissibility in evidence of the victim’s cigarette lighter which had been found in a car belonging to appellant’s friend and in which car appellant was riding as a passenger as he left the scene. The admissibility of the lighter is challenged as being the fruit of an unlawful search and seizure. However, we find that claim to be wholly without merit inasmuch as the owner and person in custody of the car at all material times gave his written consent to the search. In those circumstances, it is clear that the fruits of the search are admissible in evidence. Cameron v. State, 112 So.2d 864 (Fla.App.1959); and Frazier v. Cupp, 394 U.S. 731, 89 S.Ct. 1420 22 L.Ed.2d 684 (1969).
Affirmed.
CARROLL, DONALD K., Acting C. J. and WIGGINTON and SPECTOR, JJ., concur.